Fourth Court of Appeals
                                San Antonio, Texas
                                    November 15, 2018

                                    No. 04-17-00428-CV

                                       Javier MORA,
                                         Appellant

                                             v.

                                       Anna MORA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CI00776
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
      The Appellant’s Second Motion to Extend Time to File Motion for Rehearing is hereby
GRANTED. Appellant’s motion for rehearing, if any, must be filed no later than December 10,
2018. Further requests for extension of time will be disfavored.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court